Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of November 13,
2018 by and between TransUnion, a Delaware corporation (together with its
successors and assigns, the “Company”), and Christopher A. Cartwright
(“Executive” and, together with the Company, the “Parties” and each a “Party”).

RECITALS

WHEREAS, Executive is currently serving as the Executive Vice President, U.S.
Information Services of the Company;

WHEREAS, Executive and the Company are party to a Severance and Restrictive
Covenant Agreement dated as of August 19, 2013 (the “Existing Agreement”), which
shall remain in effect until the Effective Date (as defined below); and

WHEREAS, the Parties desire to provide for Executive’s employment with the
Company as its President and Chief Executive Officer (together, “CEO”) effective
upon the final adjournment of the Company’s 2019 Annual Shareholders Meeting
(the “2019 Meeting”) scheduled to be held on May 8, 2019 (such date and time,
the “Effective Date”).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereby agree as follows:

 

1.

Employment.

(a) General. The Company shall employ Executive and Executive shall remain in
the employ of the Company, for the period and in the position set forth in this
Section 1, and subject to the other terms and conditions herein provided.

(b) Employment Term. For purposes of this Agreement, the “Term” shall mean the
period beginning on the Effective Date through but not including the third
anniversary of the Effective Date, and shall automatically renew for successive
twelve (12) month periods unless no later than one hundred eighty (180) days
prior to the end of the applicable Term either Party gives notice of non-renewal
to the other in which case Executive’s employment will terminate at the end of
the then-applicable Term, subject to earlier termination as provided in
Section 3.

(c) Position and Duties. Executive shall serve as the CEO. Executive shall have
such powers, responsibilities, duties and activities as are customary for such
positions at companies engaged in similar businesses as assigned by the Board of
Directors of the Company (the “Board”). Executive shall devote substantially all
of Executive’s working time and efforts to the business and affairs of the
Company (which shall include service to its “Affiliates” (within the meaning of
Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934,
as amended from time to time)) and shall not engage in outside business
activities (including



--------------------------------------------------------------------------------

serving on outside boards or committees) without the consent of the Board,
provided that Executive shall be permitted to (i) manage Executive’s personal,
financial and legal affairs, (ii) participate in trade associations, (iii) serve
on the board of directors of not-for-profit or tax-exempt charitable
organizations, and (iv) subject to approval by the Board, serve on the board of
directors or similar board of for-profit organizations, in each case, subject to
compliance with this Agreement and provided that such activities do not
materially interfere with Executive’s performance of Executive’s duties and
responsibilities hereunder and are not otherwise considered to be inappropriate
by the Board. Executive agrees to observe and comply with the rules and policies
of the Company and its subsidiaries as adopted by the Company or its Affiliates
from time to time, in each case as amended from time to time, as set forth in
writing, and as delivered or made available to Executive (each, a “Policy”).

(d) Fiduciary Duty. Executive acknowledges and agrees that he will exercise the
highest degree of loyalty and care and that he will act at all times in the best
interests of the Company and its reputation. In keeping with these duties and
without limiting any other provision of this Agreement, Executive agrees that he
will make full disclosure to the Board of all business opportunities pertaining
to the Company’s business and shall not appropriate for his own benefit business
opportunities concerning the subject matter of the fiduciary relationship.

(e) Service on Board. The Company shall use its reasonable best efforts to cause
Executive to be elected as a member of the Board at the 2019 Meeting effective
as of the Effective Date and, subject to Section 3, use its reasonable best
efforts to cause Executive to be re-elected to the Board during the Term.

(f) Principal Place of Employment. Executive’s principal office shall be the
Company’s headquarters in Chicago, Illinois. The Parties understand that given
the nature of Executive’s duties, Executive will be required to travel and
perform services at locations other than his principal office from time to time.

 

2.

Compensation and Related Matters.

(a) Annual Base Salary. During the Term, Executive shall receive a base salary
at a minimum rate of $950,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company and shall be pro-rated for
partial years of employment. Such annual base salary shall be subject to
periodic review at least annually by the Board’s Compensation Committee (the
“Committee”) and shall be subject to increase but not decrease (such annual base
salary, as it may be increased from time to time, the “Base Salary”).

(b) Annual Bonus. With respect to each calendar year during the Term, Executive
will be eligible to participate in an annual incentive program maintained by the
Company. Executive’s annual incentive compensation under such incentive program,
(the “Annual Bonus”) shall be (i) in respect of the portion of calendar year
2019 preceding the Effective Date, targeted at 100% of his annual base salary as
in effect on the date hereof, pro-rated for the portion of calendar year 2019
preceding the Effective Date and otherwise on a basis consistent with historical
practice in respect of Executive in his role with the Company as of the date
hereof, and (ii) in respect of the period beginning on the Effective Date,
targeted at 115% of his Base Salary (the “Target Bonus”), pro-rated for the
portion of calendar year 2019 on and

 

2



--------------------------------------------------------------------------------

following the Effective Date. During the Term, the Annual Bonus shall be based
upon the achievement of the applicable Company and/or individual performance
metrics as pre-established by the Committee with the maximum amount payable up
to 200% of the target amount. Executive’s goals, objectives and performance
targets will be developed by the Committee on an annual, ongoing basis, provided
that in no event will Executive’s bonus targets be less than the Target Bonus
during the Term.

(c) Long-Term Incentives.

(i) Initial Equity Grant. On or as soon reasonably practicable following the
Effective Date, the Company will grant Executive an additional equity incentive
award under the Transunion 2015 Omnibus Incentive Plan, as amended from time to
time (the “Incentive Plan”), containing the same terms and conditions as the
2019 annual equity incentive award under the Incentive Plan made to executives
of the Company generally, in an amount whereby the total target grant date fair
value for all equity incentive awards granted during the entire 2019 calendar
year to the Executive totals $5.5 million (the “Initial Equity Grant”).

(ii) Future Equity Grants. Beginning in calendar year 2020, the Company will
grant Executive equity incentive awards under the Incentive Plan for each
calendar year of the Company commencing during the Term in an amount as
determined by the Committee (together with the Initial Equity Grant, the “LTI
Grants”).

(iii) Award Terms. The type of award and specific terms and conditions of the
LTI Grants will be determined by the Committee, but shall be commensurate with
Executive’s position and the terms shall be consistent with the terms applicable
to other executives of the Company.

(d) Employee Benefits. During the Term, Executive shall be eligible to
participate in employee benefit plans, programs and arrangements generally
available from time to time to other executives of the Company employed at the
Company’s headquarters as they may be in effect from time to time. Executive
shall be entitled to participate in any deferred compensation programs
(including under the Retirement and Supplemental 401(k) Plan) to the extent
Executive is eligible and said programs are available to other executives.

(e) Paid Time Off. During the Term, Executive shall be entitled to paid personal
leave in accordance with the Company’s Policy for executives. Any such leave
shall be taken at the reasonable and mutual convenience of the Company and
Executive.

(f) Business Expenses. During the Term, the Company shall reimburse Executive
for all reasonable travel and other business expenses incurred by Executive in
the performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy.

(g) Indemnification. Executive shall be indemnified by the Company to the
fullest extent provided by the corporate documents of the Company as in effect
from time to time (but determined without regard to any amendment thereto which
reduces any of Executive’s rights that arise prior to the date of such
amendment) or pursuant to applicable law and subject to

 

3



--------------------------------------------------------------------------------

Executive’s execution of applicable undertakings, as provided by such corporate
documents or applicable law, both during Executive’s employment and thereafter,
with regard to Executive’s actions or inactions in connection with being an
officer or director of the Company or any of its Affiliates and the Company
shall enter into an indemnification agreement with Executive in the form of its
standard indemnification agreement with its directors. Both during Executive’s
employment and, thereafter, while potential liability exists, with regard to
Executive’s prior activities as an officer or director the Company shall also
provide Executive with director and officer liability insurance coverage on the
same basis, if any, such coverage is provided to similarly situated officers and
directors of the Company.

(h) Attorney’s Fees. The Company will reimburse (or cause to be reimbursed)
Executive’s reasonable attorney’s fees incurred in connection with the
negotiation of this Agreement up to a maximum of $15,000.

 

3.

Termination of Employment.

(a) In General. Executive’s employment hereunder may be terminated by the
Company or Executive, as applicable, without any breach of this Agreement under
the following circumstances:

(i) Death. Executive’s employment hereunder shall terminate upon Executive’s
death.

(ii) Disability. If Executive has incurred a Disability, as defined below, the
Company may terminate Executive’s employment.

(iii) Termination for Cause. The Company may terminate Executive’s employment
for Cause.

(iv) Termination without Cause. The Company may terminate Executive’s employment
without Cause.

(v) Termination by Executive without Good Reason. Executive may terminate
Executive’s employment with the Company without Good Reason.

(vi) Termination by Executive for Good Reason. Executive may terminate
Executive’s employment with the Company for Good Reason.

(b) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
Section 3(a)(i)) shall be communicated by a written notice to the other Party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, (ii) in the case of a termination pursuant to Section 3(a)(iii) or
(vi), setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated, and (iii) specifying a Date of Termination which, if submitted by
Executive pursuant to Section 3(a)(v), shall be at least sixty (60) days
following the date of such notice (a “Notice of Termination”); provided that in
the event that Executive delivers a Notice of Termination to the Company, the
Company may, in its sole discretion, change the Date of Termination to any date

 

4



--------------------------------------------------------------------------------

that occurs on or following the date of the Company’s receipt of such Notice of
Termination and is prior to the date specified in such Notice of Termination. A
Notice of Termination submitted by the Company may provide for a Date of
Termination on the date Executive receives the Notice of Termination, or any
date thereafter elected by the Company in its sole discretion (subject to any
Executive cure rights in the case of a termination for Cause pursuant to
Section 3(a)(iii)). In the event of a dispute over the existence of Cause or
Good Reason, either Party may introduce newly discovered or newly arising
evidence in support of or in opposition to the determination of Cause or Good
Reason.

(c) Company Obligations upon Termination. Upon termination of Executive’s
employment pursuant to any of the circumstances listed in Section 3(a) or by
Executive upon expiration of the Term following notice of nonrenewal by the
Company or the Executive pursuant to Section 1(b), Executive (or Executive’s
estate) shall be entitled to receive the sum of: (i) the portion of Executive’s
Base Salary earned through the Date of Termination, but not yet paid to
Executive; (ii) any paid time off that has been accrued but unused in accordance
with the Company’s Policies; (iii) any reimbursements owed to Executive pursuant
to Section 2(f); (iv) any amount accrued and arising from Executive’s
participation in, or benefits accrued under any employee benefit plans, programs
or arrangements, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements; and
(v) except in the case of a termination of Executive’s employment for Cause
pursuant to Section 3(a)(iii), any earned but unpaid Annual Bonus for the prior
calendar year. Except as otherwise expressly required by law (e.g., COBRA (as
defined below)) or as specifically provided herein, or in any other plan or
arrangement maintained by the Company, all of Executive’s rights to salary,
severance, benefits, bonuses and other compensatory amounts hereunder (if any)
shall cease upon the termination of Executive’s employment hereunder. In the
event that Executive’s employment is terminated hereunder for any reason,
Executive’s sole and exclusive remedy shall be to receive the payments and
benefits described in this Section 3(c) and Section 4 as applicable or in any
other plan or arrangement maintained by the Company, as applicable.

(d) Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its Affiliates and
Executive agrees to execute any and all documents necessary to effectuate such
resignations.

 

4.

Severance Payments.

(a) Termination Generally. If Executive’s employment shall terminate pursuant to
Section 3(a) for any reason other than pursuant to Section 3(a)(iv) (by the
Company without Cause) or Section 3(a)(vi) (by Executive for Good Reason), then
Executive shall not be entitled to any severance payments or benefits, except as
provided in Section 3(c).

(b) Termination without Cause or for Good Reason. If Executive’s employment is
terminated by the Company without Cause pursuant to Section 3(a)(iv), by
Executive for Good Reason pursuant to Section 3(a)(vi), or by Executive upon
expiration of the Term following notice of nonrenewal by the Company pursuant to
Section 1(b), then, subject to Executive signing on or before the 50th day
following Executive’s Separation from Service (as defined

 

5



--------------------------------------------------------------------------------

below), and not revoking, a release of claims substantially in the form attached
hereto as Exhibit A (which form the Company may revise to reflect changes in
applicable law if such changes are reasonably necessary in order for the Company
to obtain a valid release of claims in favor of the Company and its Affiliates
(the “Release”)), and Executive’s continued compliance with Section 5 and
Section 6 and all applicable Policies (other than non-compliance that is de
minimis and inconsequential or inadvertent and cured within five (5) business
days of notice thereof from the Company), Executive shall receive, in addition
to payments and benefits set forth in Section 3(c), the following benefits (the
“Termination Payments”):

(i) a cash payment in an amount equal to two (2) times the sum of the Base
Salary and the Target Bonus payable over eighteen (18) months immediately
following the Date of Termination in equal installments in accordance with the
Company’s regular payroll practices following the Date of Termination;

(ii) if the Date of Termination occurs on or after July 1 in a given calendar
year, an amount equal to a pro rata portion of the Target Bonus;

(iii) a lump sum amount equal to the Company’s estimate of the premiums under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for the
18-month period following the Date of Termination if Executive, for Executive
and Executive’s eligible dependents, continued on COBRA for such period;

(iv) the services of an outplacement agency of Executive’s choosing for a period
of up to one year and with a maximum value of $50,000, provided that any
payments pursuant to this Section 4(b)(iv) shall be made directly to the
outplacement firm for services rendered upon receipt of satisfactory
documentation;

(v) if the Date of Termination occurs on or after October 1 in a given calendar
year, an amount equal to the Company’s 401(k) retirement contribution that
Executive would have received for the year in which the Date of Termination
occurs if Executive had remained employed through the last working day of that
year; and

(vi) any equity incentive compensation award granted Executive on or after
January 1, 2019 shall pro-rata vest based on the number of full and partial
months actively employed during either the vesting period or performance period,
as applicable, whereby (A) in the case of any award with a service-vesting
component only starting with the date of grant of the award and ending with the
Date of Termination and (B) in the case of any award with a performance-vesting
component starting with the date of the beginning of the applicable performance
period and ending with the earlier of the Date of Termination or the last day of
the performance period. Any award with a service-vesting component only shall
vest effective as if the Date of Termination was the last day of the
service-vesting period and any award with a performance-vesting component shall
remain subject to actual performance attainment during the full performance
period with the payment of any such performance award otherwise made at such
time and under such other circumstances as would have applied without regard to
Executive’s employment termination.

 

6



--------------------------------------------------------------------------------

Subject to execution and nonrevocation of the Release, the cash lump sum amounts
payable pursuant to Section 4(b)(ii), (iii) and (v) shall be paid sixty
(60) days after Executive’s Date of Termination. Executive agrees that in the
event Executive materially breaches any of the Restrictive Covenants (as defined
below), Executive shall be required to immediately repay the full amount of the
Termination Payments, which repayment shall be in addition to, and not in lieu
of, all other legal and equitable remedies available to the Company, and
Executive agrees further that if Executive contests any nonpayment of
Termination Payments based on non-compliance with Section 5 or Section 6 or any
Policy which Executive claims is de minimis and inconsequential or inadvertent
and cured within five (5) business days of notice thereof from the Company, all
Termination Payments will be tolled until final resolution of the matter. For
the purposes of clause (ii) above, “pro rata” means a fraction, the numerator of
which is the number of days in the calendar year that have elapsed to, and
including, termination, and the denominator of which is 365.

(e) No Mitigation; Payment to Surviving Spouse. Notwithstanding anything to the
contrary in this Agreement, Executive shall not be required to seek other
employment or otherwise mitigate any damages resulting from any termination of
employment. In the event of Executive’s death prior to payment of all
compensation and benefits due to Executive under Section 3(c) and Section 4(b),
as applicable, any remaining compensation and benefits shall be paid to his
spouse, if any, or if none as required by laws of succession or intestacy.

 

5.

Certain Covenants.

(a) Executive acknowledges and agrees that the Company has expended and will
expend substantial time, effort and resources in developing and maintaining its
“Confidential Information and Trade Secrets,” as that phrase is defined in the
“Executive’s Agreement Regarding Inventions, Confidential Information and Trade
Secrets” (the “Confidentiality Agreement”), which is attached hereto as Exhibit
B and which is fully incorporated herein. Executive therefore agrees that,
contemporaneously with Executive’s execution of this Agreement, Executive also
will execute the Confidentiality Agreement and shall comply with all the terms
and conditions thereof.

(b) Executive covenants and agrees that during the Term and for a period of
twelve (12) months thereafter (the Term and such period, collectively, the
“Restricted Period”), Executive shall not, except as expressly permitted by this
Agreement, directly or indirectly own an interest in, operate, join, control,
advise, work for, consult to, have a financial interest which provides any
control of, or participate in, any Competitor. This prohibition applies anywhere
within North America, including Canada, the United States of America and Mexico,
the United Kingdom, the Republic of South Africa, Hong Kong, Brazil and any
other country in which, on the Date of Termination of Executive’s employment,
the Company has operations that generate revenues that are at least equal to the
revenues generated by the Company’s operations in any of the countries set forth
in this sentence. This covenant does not prohibit the mere ownership of less
than one percent (1%) of the outstanding stock of any publicly-traded
corporation as long as Executive does not actually control such corporation and
are not otherwise in violation of this Agreement.

 

7



--------------------------------------------------------------------------------

(c) Executive covenants and agrees that, at all times during the Restricted
Period, Executive shall not except as expressly permitted by this Agreement,
directly or indirectly, on Executive’s own behalf or on behalf of any other
Person, contact, solicit, induce or recruit any Customer to acquire any
Competitive Product or Service from any Person other than the Company or its
Affiliates.

(d) Executive covenants and agrees that, at all times during the Restricted
Period, Executive shall not receive commissions, agency fees, or compensation of
any kind directly based on sales of any Competitive Product or Service to any
Customer or otherwise relating to the placement, negotiation or transfer of any
Competitive Product or Service with or to any Customer. Notwithstanding the
foregoing however, this provision shall not restrict or prohibit Executive from
selecting any Competitive Product or Service in a capacity as an officer or
director of any Person, including any Customer.

(e) Executive agrees that the Company has invested and will invest substantial
time and effort in acquiring and maintaining its workforce. Accordingly,
Executive agrees that during the Term and for a period of twenty-four
(24) months thereafter, Executive shall not, nor cause any other Person to,
(i) hire away any individual who was employed by the Company or any of its
Affiliates at any time on or after that date which is six (6) months prior to
Executive’s termination of employment, or (ii) directly or indirectly, entice,
solicit or seek to induce or influence any such individual to leave their
employment with the Company or any of its Affiliates. Notwithstanding the
foregoing, the restrictions set forth in this Section 5(e) shall cease to apply
with respect to any individual (other than Executive) upon such individual’s
ceasing to be employed by the Company or any of its Affiliates for a period of
six (6) consecutive months.

(f) Executive covenants and agrees that, at all times during the Restricted
Period, Executive shall not, except as expressly permitted by this Agreement,
divert or attempt to divert or take advantage of or attempt to take advantage of
any actual or potential business or opportunities of the Company or any of its
subsidiaries, of which Executive became aware as the result of Executive’s
employment with the Company and which relate specifically to the Business, or
any part thereof, as conducted or, to Executive’s knowledge, planned to be
conducted, as of the Date of Termination of Executive’s employment with the
Company or at any time within the 12-month period immediately preceding the Date
of Termination or the date of such conduct (if Executive is then employed by the
Company).

(g) Executive acknowledges that should Executive violate any of the covenants
contained in this Section 5 or in Section 6 (collectively, the “Restrictive
Covenants”), it will be difficult to determine the resulting damages to the
Company and its Affiliates and, in addition to any other remedies the Company
and its Affiliates may have, the Company and its Affiliates shall be entitled to
temporary injunctive relief without being required to post a bond and permanent
injunctive relief without the necessity of proving actual damage. The Company
may elect to seek one or more of these remedies at its sole discretion on a
case-by-case basis. Failure to seek any or all remedies in one case shall not
restrict the Company from seeking any remedies in another situation. Such action
by the Company shall not constitute a waiver of any of its rights.

 

8



--------------------------------------------------------------------------------

(h) It is the Parties’ intent that each of the Restrictive Covenants be read and
interpreted with every reasonable inference given to its enforceability.
However, it is also the Parties’ intent that if any term, provision or condition
of the Restrictive Covenants is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the provisions thereof shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated. Finally, it is also the Parties’ intent that if a court should
determine any of the Restrictive Covenants are unenforceable because of
over-breadth, then the court shall modify said covenant so as to make it
reasonable and enforceable under the prevailing circumstances.

(i) In the event of any material breach by Executive of any Restrictive
Covenant, the running of the period of restriction shall be automatically tolled
and suspended for the duration of such breach, and shall automatically
recommence when such breach is remedied in order that the Company shall receive
the full benefit of Executive’s compliance with each of the Restrictive
Covenants.

(j) Executive agree that the Restrictive Covenants shall be enforced
independently of any other obligations between the Company, on the one hand, and
Executive, on the other (other than the Company’s obligation to make payments
hereunder), and that the existence of any other claim or defense shall not
affect the enforceability of the Restrictive Covenants or the remedies provided
herein.

(k) Pursuant to 18 U.S.C. § 1833(b), Executive understands that Executive will
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret of the Company that (i) is made (A) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to Executive’s attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Executive understands that if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to Executive’s attorney and use the trade secret
information in the court proceeding if Executive (x) files any document
containing the trade secret under seal, and (y) does not disclose the trade
secret, except pursuant to court order. Nothing in this Agreement, or any other
agreement that Executive has with the Company, is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such section. Further, nothing in this Agreement or any
other agreement that Executive has with the Company shall prohibit or restrict
Executive from making any voluntary disclosure of information or documents
concerning possible violations of law to any governmental agency or legislative
body, or any self-regulatory organization, in each case, without advance notice
to the Company.

 

6.

Certain Additional Covenants.

(a) Executive shall not, directly or indirectly, except to the extent otherwise
required to enforce rights of Executive against the Company, disparage the
Company and/or communicate, either in writing or orally, any statement that
bears negatively on the Company’s reputation, services, products, principals,
customers, policies, adherence to the law (unless otherwise required by law),
shareholders, officers, directors, officials, executives, employees, agents,
representatives, business or other legitimate interests of the Company.

 

9



--------------------------------------------------------------------------------

(b) The Company agrees that, except to the extent otherwise required to enforce
rights of the Company against Executive, upon Executive’s termination of
employment it shall instruct its directors and senior officers not to make any
disparaging remarks about Executive for so long as such persons remain directors
and/or senior officers of the Company, provided that nothing in this
Section 6(b) shall prevent the Company or such persons from providing truthful
testimony before, or statements to, any governmental agency, legislative body,
or any self-regulatory organization.

(b) During the 12-month period following the termination of Executive’s
employment with the Company for any reason, Executive will provide reasonable
assistance to and shall cooperate with the Company and its Affiliates in
connection therewith, upon the Company’s reasonable request, regarding matters
within the scope of Executive’s duties and responsibilities during Executive’s
employment of which Executive have particular knowledge; provided that, the
Company shall make reasonable best efforts to minimize disruption of Executive’s
other activities. Any expenses reasonably incurred by Executive in connection
with such assistance shall be reimbursed by the Company.

7. Maximum Payment Limit. If any payment or benefit due under this Agreement,
together with all other payments and benefits that Executive receives or is
entitled to receive from the Company or any of its subsidiaries, Affiliates or
related entities, would (if paid or provided) constitute an excess parachute
payment for purposes of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), the amounts otherwise payable and benefits otherwise due
under this Agreement will either (i) be delivered in full, or (ii) be limited to
the minimum extent necessary to ensure that no portion thereof will fail to be
tax-deductible to the Company by reason of Section 280G of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state or
local income and employment taxes and the excise tax imposed under Section 4999
of the Code, results in the receipt by the Executive, on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be subject to the excise tax imposed under Section 4999 of the
Code. In the event that the payments and/or benefits are to be reduced pursuant
to this Section 7, such payments and benefits shall be reduced such that the
reduction of cash compensation to be provided to the Executive as a result of
this Section 7 is minimized. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero. All determinations required to be made under this Section 7
shall be made by the Company’s independent public accounting firm, or by another
advisor mutually agreed to by the parties, which shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from Executive that there has been a
payment or benefit subject to this Section 7, or such earlier time as is
requested by the Company.

8. Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any Policy
approved by the Board that is generally applicable to senior management of the
Company, applicable law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such Policy, law, government regulation or stock exchange
listing requirement.

 

10



--------------------------------------------------------------------------------

9. Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any United States subsidiary of the Company that is the
main operating company of the Company (or the principal employer of employees of
the Company and its subsidiaries) in the United States or to any successor to
all or substantially all of the business or the assets of the Company (by merger
or otherwise), and may assign or encumber this Agreement and its rights
hereunder as security for indebtedness of the Company and its Affiliates. This
Agreement shall be binding upon and inure to the benefit of the Company,
Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. None of Executive’s rights or obligations hereunder may
be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only by will or operation of law.
Notwithstanding the foregoing, Executive shall be entitled, to the extent
permitted under applicable law and any applicable Company benefit plans or
arrangements, to select and change a beneficiary or beneficiaries to receive
compensation hereunder following Executive’s death by giving written notice
thereof to the Company.

10. Certain Definitions. For purposes of this Agreement:

(a) Business means the business conducted or planned to be conducted by the
Company and its Affiliates as of a specified date. As of the date of this
Agreement, the Business includes the automated collection of personalized data
relating to consumers and the automated delivery of credit, collection,
identity, fraud, verification (insurance coverage or ability for public
assistance), or risk management products and services for businesses operating
in the financial services, insurance, health care or telecommunications
industries, or directly to consumers over the internet.

(b) Cause means any of the following as determined by the Board in its good
faith discretion: (i) a material breach by Executive of the terms of this
Agreement or a Policy; (ii) Executive’s willful failure or refusal to perform
his material duties hereunder; (iii) the disregard of the legal directives of
the Board which are not inconsistent with the scope, ethics and nature of
Executive’s duties and responsibilities hereunder; (iv) engaging in misconduct
that has, or could reasonably be expected to have, a material and adverse impact
on the reputation, business, business relationships or financial condition of
the Company or any of its Affiliates; (v) the commission of an act of fraud or
embezzlement or acts of personal dishonesty involving personal profit against
the Company or any of its Affiliates; or (vi) any commission of acts
constituting, any conviction of, or plea of guilty or nolo contendere to, a
felony or a crime involving fraud or misrepresentation, or other crime that
results, or could reasonably be expected to result, in material harm to the
reputation, business, business relationships or financial condition of the
Company or any of its Affiliates; provided that Cause shall not be deemed to
exist under any of the foregoing clauses (i), (ii) or (iii) unless Executive has
been given reasonably detailed written notice of the grounds for such Cause and,
if curable, Executive has not effected a cure within twenty (20) days after the
date of receipt of such notice.

 

11



--------------------------------------------------------------------------------

(c) Competitive Product or Service means any product or service which is
competitive with any product or service provided by the Company or any of its
Affiliates in connection with the Business, as conducted or, to Executive’s
knowledge, planned to be conducted, as of the Date of Termination or at any time
within the 12-month period immediately preceding the Date of Termination or the
date of such conduct (if Executive is then employed by the Company).

(d) Competitor means the operating unit or business segment of any other Person
that has Significant Operations that are competitive with, or in substantially
the same line of business as, the Business, which for the avoidance of doubt as
of the date hereof includes without limitation any of the following companies
(including any of their successors, assigns or Affiliates): Acxiom Corporation,
CBC Companies, CSC Credit Services, The Dun & Bradstreet Corporation, Equifax,
Inc., Experian Group Limited, Fair Isaac Corporation, Fidelity National
Information Services, Inc., The First American Corporation (Corelogic), Innovis
Data Solutions, Inc., InfoUSA, Inc., RELX PLC and Verisk Analytics.

(e) Customer means any Person or entity to which the Company or any of its
Affiliates has provided, or actively solicited, the sale of products or services
in the twelve (12) months prior to the Date of Termination.

(f) Date of Termination means (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; (ii) if Executive’s employment
is terminated pursuant to Section 3(a)(ii) – (vi) either the date indicated in
the Notice of Termination or the date specified by the Company pursuant to
Section 3(b), whichever is earlier.

(g) Disability means any event that results in Executive’s eligibility to
receive benefits under the Company’s disability insurance policies, as in effect
from time to time; provided, however, that if the Company does not maintain
disability insurance, “Disability” shall mean Executive’s inability to perform
substantially all of Executive’s duties and responsibilities to the Company by
reason of a physical or mental disability or infirmity for either (i) a
continuous period of three months or (ii) 180 days (which need not be
continuous) during any consecutive 12-month period. The date of such Disability
will be (x) in the case of clause (i) above the last day of such three-month
period or, if later, the day on which satisfactory medical evidence of such
Permanent Disability is obtained by the Company, or (y) in the case of clause
(ii) above, such date as is determined in good faith by the Board. In the event
that any disagreement or dispute arises between Executive and the Company as to
whether Executive has incurred a Disability, then, in any such event, Executive
will submit to a physical and/or mental examination by a competent, qualified
and duly licensed physician who will be mutually selected by Executive and the
Company, and such physician will make the determination of whether Executive
suffers from any disability. In the absence of fraud or bad faith, the
determination of such physician will be final and binding upon both Executive
and the Company. The cost of any such examination will be paid by the Company.

(h) Good Reason means the occurrence, without Executive’s consent, of any of the
following events: (i) a material reduction in position, overall
responsibilities, level of authority, title or level of reporting; (ii) a
material reduction in Executive’s Base Salary and Annual Bonus compensation
opportunity, measured in the aggregate, which is not the result of a uniformly

 

12



--------------------------------------------------------------------------------

applied adjustment across all executives within the Company; (iii) a requirement
that Executive’s location of employment be relocated by more than fifty
(50) miles from Executive’s then-current location or (iv) a material breach by
the Company of any material written agreement with Executive; provided that
Executive must (x) provide written notice to the Company within ninety
(90) calendar days following the occurrence of an event that Executive considers
to constitute Good Reason (stating in reasonable detail the nature of the event
giving rise thereto), (y) provide the Company thirty (30) days to cure the Good
Reason, and, (z) if the Good Reason is not cured, end Executive’s employment
with the Company within ninety (90) calendar days following such event.

(i) Person means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, or a governmental entity (or any
department, agency, or political subdivision thereof).

(j) Significant Operations means a business that generates revenues that equal
or exceed twenty percent (20%) of the Company’s consolidated revenues as of the
end of the immediately preceding calendar year.

11. Miscellaneous Provisions.

(a) Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the State of Illinois without reference to the
principles of conflicts of law thereof or any other jurisdiction, and where
applicable, the laws of the United States.

(b) AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL), THE COMPANY AND EXECUTIVE EACH EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

(c) Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 4 through 9 and this 11 will survive the termination of
Executive’s employment and the expiration or termination of the Term.

(d) Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
certified or registered mail, postage prepaid, or overnight delivery by a
nationally recognized courier service, as follows (except that notice of change
of address shall be effective only upon receipt):

(i) If to the Company, to the attention of its Chief Legal Officer at its
headquarters,

(ii) If to Executive, at the last address that the Company has in its personnel
records for Executive, or

 

13



--------------------------------------------------------------------------------

(iii) At any other address as any Party shall have specified by notice in
writing to the other Party.

(e) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

(f) Entire Agreement. The terms of this Agreement are intended by the Parties to
be the final expression of their agreement with respect to the subject matter
hereof and supersede all prior understandings and agreements, whether written or
oral (including, as of the Effective Date, the Existing Agreement, which shall
remain in effect until the Effective Date, and the “Offer Letter” referenced
therein). The Parties further intend that this Agreement shall constitute the
complete and exclusive statement of their terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.

(g) Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company (other than Executive). By an instrument in
writing similarly executed, Executive or a duly authorized officer of the
Company (other than Executive) may waive compliance by the other Party with any
specifically identified provision of this Agreement that such other Party was or
is obligated to comply with or perform; provided that such waiver shall not
operate as a waiver of, or estoppel with respect to, any other or subsequent
failure. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

(h) Construction. This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to sections or subsections are to those parts of this Agreement,
unless the context clearly indicates to the contrary. Also, unless the context
clearly indicates to the contrary, (i) the plural includes the singular and the
singular includes the plural; (ii) “and” and “or” are each used both
conjunctively and disjunctively; (iii) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (iv) “includes” and “including” are each
“without limitation”; (v) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular section or subsection; and (vi) all pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the entities or persons referred to may require.

(i) Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

14



--------------------------------------------------------------------------------

(j) Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold or by its
Policies it customarily withholds. The Company shall be entitled to rely on an
opinion of counsel if any questions as to the amount or requirement of
withholding shall arise.

(k) Section 409A.

(i) General. The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on Executive by Section 409A or
damages for failing to comply with Section 409A.

(ii) Separation from Service. Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits described in
Section 4 shall not be paid, or, in the case of installments, shall not commence
payment, until the sixtieth (60th) day following Executive’s Separation from
Service (the “First Payment Date”). Any lump sum payment or installment payments
that would have been made to Executive during the sixty (60) day period
immediately following Executive’s Separation from Service but for the preceding
sentence shall be paid to Executive on the First Payment Date and any remaining
installment payments shall be made as provided in this Agreement.

(iii) Specified Employee. Notwithstanding anything in this Agreement to or any
other agreement providing compensatory payments to Executive to the contrary, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Section 409A, any payment
of compensation or benefits to which Executive is entitled under this Agreement
or any other compensatory plan or agreement that is considered nonqualified
deferred compensation under Section 409A payable as a result of Executive’s
Separation from Service shall be delayed to the extent required in order to
avoid a prohibited distribution under Section 409A until the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company or (ii) the date of Executive’s death.
Upon the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
or any other compensatory plan or agreement shall be paid as otherwise provided
herein or therein.

 

15



--------------------------------------------------------------------------------

(iv) Expense Reimbursements. To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, provided that Executive
must submit Executive’s reimbursement request promptly following the date the
expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

(v) Installments. Executive’s right to receive any installment payments under
this Agreement, including any continuation salary payments that are payable on
Company payroll dates, shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under
Section 409A. Except as otherwise permitted under Section 409A, no payment
hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax or interest pursuant to Section 409A.

12. Executive Acknowledgement. Executive acknowledges that Executive has read
and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on Executive’s own judgment.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.

 

TRANSUNION By:  

/s/ LEO F. MULLIN

Name:   Leo F. Mullin Title:   Chairman, Board of Directors By:  

/s/ MICHAEL J. FORDE

Name:   Michael J. Forde Title:   Senior Vice President, Corporate Secretary
EXECUTIVE

/s/ CHRISTOPHER A. CARTWRIGHT

Christopher A. Cartwright

 

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF CLAIMS

This General Release of Claims (this “Release”) by Christopher A. Cartwright
(“Executive”) is attached to the Employment Agreement, by and among TransUnion,
a Delaware corporation (together with its successors and assigns, the
“Company”), and Executive, dated as of November 13, 2018 (the “Agreement”).
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Agreement.

1. Release.

(a) Executive, on behalf of Executive and Executive’s heirs, executors,
administrators, successors and assigns, hereby irrevocably and unconditionally
releases the Releasees (as defined in Section 1(c) below) from any and all
claims, liabilities, causes of action, rights, complaints, sums of money, suits,
debts, covenants, contracts, agreements, promises, benefits, obligations,
damages, demands or liabilities of every nature, kind and description, in law,
equity or otherwise, whether known or unknown, suspected or unsuspected
(collectively, “Claims”) which Executive or Executive’s heirs, executors,
administrators, successors or assigns ever had, now has or may hereafter claim
to have by reason of any matter, cause or thing whatsoever: (i) arising from the
beginning of time through the date upon which Executive signs this Release
including, but not limited to, any such Claims relating in any way to
Executive’s employment with the Company or any of the other Releasees, and any
such Claims arising under any federal, state, local or foreign statute or
regulation or common law, including without limitation the Age Discrimination in
Employment Act (ADEA), that may be legally waived and released; (ii) arising out
of or relating to the termination of Executive’s employment with the Company or
any of the other Releasees; or (iii) arising under or relating to any policy,
agreement, plan, understanding or promise, written or oral, formal or informal,
between the Company or any of the other Releasees and Executive. It is further
understood and agreed that, notwithstanding any statute or common law principle,
and for the purpose of implementing a full and complete release and discharge of
all claims, Executive expressly acknowledges that this Release is intended to
include in its effect, without limitation, all Claims which Executive does not
know or suspect to exist in Executive’s favor at the time of execution hereof,
and that the release agreed upon herein contemplates the full extinguishment of
Executive’s Claims.

(b) Notwithstanding the foregoing, the Company and Executive recognize that
nothing contained in this Section 1 shall in any way release or discharge:
(i) Executive’s right to bring any Claim that cannot be waived under applicable
law; (ii) Executive’s right to enforce, or bring any Claim for breach of, the
Employment Agreement; (iii) Executive’s right to any vested benefits to which
Executive may be entitled under any retirement, pension or any equity incentive
compensation plan of the Company or its subsidiaries; or (iv) Executive’s right
to bring any Claim for indemnification under any applicable directors and
officers liability insurance policy or applicable state or federal law, as
applicable (the “Excluded Claims”).



--------------------------------------------------------------------------------

(c) For purposes of this Release, “Releasees” shall mean (i) the Company and all
other members of the Company Group, and all of their respective predecessors,
successors and assigns, and (ii) all past and present owners, investors,
shareholders, trustees, directors, officers, partners, members, employees,
agents, attorneys and representatives of each of the entities referenced in this
Section 1(c) and each of their respective predecessors, successors, estates,
heirs and assigns.

2. Retention of Rights

(a) Nothing in this Release prevents Executive from filing a charge with, or
participating in any investigation or proceeding conducted by, the Equal
Employment Opportunity Commission or any comparable federal, state or local
government agency.

(b) Nothing in this Release prevents Executive from reporting possible
violations of law or regulations to any governmental agency or legislative body,
or any self-regulatory organization, or making other disclosures that are
protected under the whistleblower provisions of federal, state or local law or
regulation. Executive does not need the prior authorization of the Company to
make any such reports or disclosures and Executive is not required to notify the
Company that Executive has made such reports or disclosures.

3. Attorney Consultation; Voluntary Agreement. Executive acknowledges that
(a) the Company has advised Executive to consult with an attorney of Executive’s
own choosing before signing this Release, (b) Executive has been given the
opportunity to seek the advice of counsel, (c) Executive has carefully read and
fully understands all of the provisions of this Release, (d) the release
provided herein specifically applies to any rights or claims Executive may have
against the Releasees pursuant to the ADEA, (e) Executive is entering into this
Release knowingly, freely and voluntarily in exchange for good and valuable
consideration to which Executive is not otherwise entitled, including, where
applicable, the provision of Termination Payments set forth in Section 4(b) of
the Agreement, and (f) Executive has the full power, capacity and authority to
enter into this Release.

4. Period of Review and Revocation Rights.

(a) Executive understands and agrees that Executive has [twenty-one (21)]
[forty-five (45)]* following Executive’s receipt of this Release to review this
Release and its terms and to reflect upon them and consider whether Executive
wants to sign it, although Executive may sign it sooner. Executive agrees that
any modifications, material or otherwise, made to the Agreement after the date
the Company provided this Release to Executive do not restart or affect in any
manner the original [twenty-one (21)] [forty-five (45)] day consideration
period. Executive understands and agrees that Executive may accept this Release
by signing and returning it within the applicable time frame to [NAME], [TITLE],
TransUnion at [MAILING ADDRESS].

 

*

Executive is entitled to 45 days to review this Release in the event of a “group
termination,” which means an “exit incentive program” or an “other employment
termination program” offered to two or more individuals, each as defined in 29
C.F.R. § 1625.22(f)(1)(iii) and 21 days in the event of an individual
termination. If this Release is being offered to Executive in connection with a
group termination, Executive will also be provided with a listing of the ages
and job titles of persons who were selected for the termination program and
persons in the same decisional unit who were not selected for the termination
program.

 

2



--------------------------------------------------------------------------------

(b) Executive further acknowledges that Executive will have seven (7) calendar
days following Executive’s execution of this Release within which to revoke the
terms of this Release. If Executive chooses to revoke his consent to this
Release, the revocation must be in writing and delivered to [NAME], [TITLE],
TransUnion at the address above no later than seven (7) calendar days after
Executive has signed this Release. In the event of such revocation by Executive,
this Release shall be null and void in its entirety, and, where applicable,
Executive will not receive the Termination Payments. Provided that Executive
does not revoke this Release, this Release shall become effective on the eighth
(8th) calendar day following the date of Executive’s execution of this Release.

* * *

IN WITNESS WHEREOF, Executive has executed this Release on the date set forth
below.

 

    Christopher A. Cartwright Date
Executed:                                       
                                                     (Signature)

 

3



--------------------------------------------------------------------------------

Exhibit B

EXECUTIVE’S AGREEMENT REGARDING

INVENTIONS, CONFIDENTIAL INFORMATION AND TRADE SECRETS

In consideration for my employment or continued employment after this date by
TransUnion, a Delaware corporation, and/or its affiliates, (collectively, the
“Company”), I agree as follows:

1. I understand that the phrase “Confidential Information and Trade Secrets”
includes, but is not limited to, the following either developed, created or
licensed by, belonging to, or in the possession of the Company: (i) Inventions,
(as that term is defined below) including all features of any Inventions,
whether developed by me or the Company, or the Company’s affiliates, not yet
patented or published, but subject to Paragraph 8 below; (ii) computer source
code, and research and development data; (iii) business information such as
information regarding the Company’s operations, product costs, vendor and
customer lists, lists of approved components and sources, unpublished price
lists, production schedules, business and marketing plans, technical plans,
sales figures and all other financial and business information not yet publicly
announced or publicly disclosed; (iv) any other information pertaining to the
Company and its affiliates not generally available to the public or to
competitors of the Company or its affiliates which, if disclosed, would
materially damage the Company or its affiliates or would aid or benefit a
competitor; (v) any information obtained by the Company, or its affiliates,
under an obligation of confidentiality, from third parties, whether such Company
or affiliate obligations are pursuant to a non-disclosure or confidentiality
agreement or otherwise; and (vi) consumer information, including, but not
limited to, consumer credit information and non-public personal information such
as information pertaining to Company employees, customers, or other third
persons.

2. I understand that the term “Inventions” shall mean all copyrights, patents,
trademarks, service marks, trade names, moral rights, and all other intellectual
property rights associated with any and all ideas, concepts, inventions,
Confidential Information and Trade Secrets, discoveries, improvements,
processes, methods, designs and works of authorship that relate to the Company’s
existing, past, or proposed business, products, services, research and
development, or any anticipated research and development, which were, or will
be, made by me, either solely or jointly with others, during any past or future
period of employment with the Company, except as provided in Paragraph 8 below.
I understand that, for the purposes of this Agreement Regarding Inventions,
Confidential Information and Trade Secrets (this “Inventions Agreement”), except
as provided in Paragraph 8 below, Inventions shall be considered to have been
made during my employment with the Company if they were conceived, in whole or
in part, refined, developed or first practiced during my employment with the
Company. However, I understand that this Inventions Agreement does not apply to
any Inventions fully conceived, developed and reduced to practice after the
termination of my employment with the Company and assigned to another company in
accordance with an employment agreement with that second company.

Executive’s initials         /s/ CC            



--------------------------------------------------------------------------------

3. I recognize that, except as provided in Paragraph 8 below, all records and
copies of records concerning Inventions and Confidential Information and Trade
Secrets made or received by me during my period of employment with the Company
are the property of the Company exclusively and all such records are also deemed
Confidential Information and Trade Secrets. I shall immediately surrender to the
Company all such records or copies of records if and when my employment is
terminated, or at any time during my employment at the Company’s request.

4. I understand and agree that I shall not disclose any Inventions or
Confidential Information and Trade Secrets to any other person, firm,
association or corporation except as required in the fulfillment of my duties
and responsibilities in my employment with the Company as such duties and
responsibilities have been explicitly authorized by the Company. I also agree
that I shall not use any Inventions or Confidential Information and Trade
Secrets for the private benefit of myself or for the benefit of any other
person, firm, association or corporation.

5. I agree that during my employment with the Company all Inventions,
discoveries and improvements, whether patentable or unpatentable, and all works
of authorship, whether copyrightable or uncopyrightable, made, developed,
conceived, modified, acquired, devised, discovered or created by me, whether
alone or jointly with others, whether by using the Company’s or its divisions’
or affiliates’ equipment, supplies, facilities, or Trade Secrets or Confidential
Information or otherwise, and which relate to or pertain in any way, at the time
of conception or reduction to practice of the Invention or of creation of the
work of authorship to the business of the Company, or its divisions or
affiliates, or the actual or demonstrably anticipated research or development of
the Company or its divisions or affiliates, or which result from any work
performed by me for the Company or its divisions or affiliates, shall be
promptly disclosed in writing by me to the Company.

6. I acknowledge that, except as provided in Paragraph 8 below, any computer
software, applications, pictorial works, graphic works, sculptural works,
related documentation and other works of authorship made, conceived or modified
jointly or solely by me during my employment with the Company, or which result
from tasks assigned to me by the Company, shall be considered “Works for Hire”
under the copyright laws of the United States; and moreover, that all right,
title and interest therein, including all rights of copyright, patent or
otherwise, in the United States and in all foreign countries, in any form or
medium and in all fields of use now known or hereafter existing, shall be
exclusive property of the Company or its assignee.

7. Should an Invention, discovery, improvement or work of authorship not be
deemed a Work for Hire for any reason, then, except as provided in Paragraph 8
below, I hereby irrevocably assign to the Company or its assignee, all of my
right, title and interest in and to any such Inventions, discoveries,
improvements or works of authorship. I further agree that the Company is under
no further obligation, monetary or otherwise, to me for such assignment. I agree
to execute, acknowledge and deliver to the Company, its successors and assigns,
all documentation, including, but not limited to, applications for patents
and/or copyrights, as the Company may reasonably deem necessary or desirable to
obtain and perfect the interests of the Company, its successors and assigns, in
any and all countries, but subject to the limitations in Paragraph 8 below, in
such Inventions, discoveries, improvements and works of authorship and to vest
title thereto in the Company.

Executive’s initials         /s/ CC            

 

2



--------------------------------------------------------------------------------

8. I represent that all Inventions that I have developed before being employed
by the Company (including its predecessors and subsidiaries), if any, are fully
disclosed in the attached Memorandum of Inventions, Discoveries and Improvements
Made Prior to Employment with the Company (the “Memorandum”). I understand I am
not assigning any existing Inventions that I developed before being employed by
the Company (including its predecessors and subsidiaries), which are disclosed
in full in the attached Memorandum, and that any such Inventions are not subject
to this Inventions Agreement.

9. For the avoidance of doubt, this Inventions Agreement does not prohibit or
restrict me (or my attorney) from responding to any inquiry about the Inventions
Agreement or its underlying facts and circumstances by the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self-regulatory organization or governmental entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. I understand and acknowledge that I do not need the prior
authorization of the Company to make any such reports or disclosures and that I
am not required to notify the Company that I have made such reports or
disclosures.

10. Notwithstanding anything in this Inventions Agreement to the contrary, I
understand that I may, without informing the Company prior to any such
disclosure, disclose Confidential Information (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. If I am compelled to
disclose any Confidential Information by judicial or administrative process, I
shall disclose only that portion of such information that I am advised by my
counsel is legally required to be disclosed; provided, however, that I shall to
the extent legally permissible provide the Company with advanced notice of the
information that I intend to disclose as a result of such requirement and
reasonably cooperate with the Company, at the Company’s sole cost and expense,
in connection with the efforts of the Company to obtain an appropriate
protective order or other reasonable assurance that confidential treatment will
be accorded such information. Additionally, without informing the Company prior
to any such disclosure, if I file a lawsuit against the Company for retaliation
for reporting a suspected violation of law, I may disclose Confidential
Information to my attorney and use the Confidential Information in the court
proceeding or arbitration, provided that I file any document containing the
Confidential Information under seal and do not otherwise disclose the
Confidential Information, except pursuant to court order. Without prior
authorization of the Company, however, I understand that the Company does not
authorize me to disclose to any third party (including any government official
or any attorney I may retain) any communications that are covered by the
Company’s attorney-client privilege.

Executive’s initials         /s/ CC            

 

3



--------------------------------------------------------------------------------

11. This Inventions Agreement shall be governed by the laws of the State of
Illinois. The parties expressly agree that the state and federal courts of the
State of Illinois will have exclusive jurisdiction of any controversy between me
and the Company regarding this Inventions Agreement. Both parties expressly
agree and acknowledge that no court action may be brought by either party to
this Inventions Agreement outside the State of Illinois. However, in the event
the parties have entered into an arbitration covenant, the jurisdiction of the
controversy shall be governed by that understanding.

12. Failure of either party hereto to enforce any of the provisions of this
Inventions Agreement, or any rights with respect thereto, shall in no way be
considered to be a waiver of such provisions or rights or in any way affect the
validity of this Inventions Agreement.

13. If any term, provision, covenant or condition of this Inventions Agreement
is held by a court of competent jurisdiction or arbitrator if applicable to be
invalid, void or unenforceable, the validity and enforceability of the remaining
terms, provisions, covenants and conditions of this Inventions Agreement shall
not in any way be affected, impaired or invalidated.

14. This Inventions Agreement shall be binding on my heirs, executors, legal
representatives and assigns and shall inure to the benefit of any successors and
assigns of the Company.

IN WITNESS WHEREOF, the parties have executed this Inventions Agreement the day
and year written below.

 

/s/ CHRISTOPHER A. CARTWRIGHT Signature of Executive Christopher A. Cartwright
Typewritten Name of Executive President of USIS Position or Title November 13,
2018 Date

Executive’s initials         /s/ CC            

 

4



--------------------------------------------------------------------------------

MEMORANDUM OF INVENTIONS, DISCOVERIES AND IMPROVEMENTS

MADE PRIOR TO EMPLOYMENT WITH TRANSUNION

 

Date of Invention,

Discovery or

Improvement

  

Patent No.

  

Description of Invention,

Discovery or

Improvement

  

Individuals who Assisted in
Creation/Development of

Invention, Discovery or
Improvement

                                                Date: November 13, 2018      
Name: Christopher A. Cartwright

Executive’s initials         /s/ CC            

 

5